480 F.2d 618
UNITED STATES of America, Plaintiff-Appellee,v.William Phillip TAYLOR, aka William Joseph Findley,Defendant-Appellant.
No. 73-1041 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 12, 1973.

Irving M. Greenberg, Shreveport, Court-appointed, for defendant-appellant.
Donald E. Walter, U. S. Atty., D. H. Perkins, Jr., Asst. U. S. Atty., Shreveport, La., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
Appellant was convicted on two counts of threatening the president of the United States with bodily harm. 18 U.S.C.A. Sec. 871.1


2
We find no error either in form or substance in the jury selection method used by the district court in this case.  It was not error to deny the motion for acquittal on the basis of appellant's lack of sanity.2  The record does not make out a case of compulsory denial of process in obtaining witnesses for the defense nor a denial of the right to speedy trial.  It is urged that the court erred in not sending various exhibits to the jury room for use in the jury deliberation.  There was no request that this be done.  In any event, even if there had been a request, whether to grant or deny the request would have been for the sound discretion of the district court.  It follows that no error was committed in this connection.  See United States v. Stone, 5 Cir., 1973, 472 F.2d 909.  Moreover, we find no error in denying appellant's motion for a new trial.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 He was sentenced to confinement at the Medical Center for Federal Prisoners at Springfield, Missouri for treatment


2
 See Taylor v. United States, 5 Cir., 1964, 329 F.2d 384, for some background on appellant's mental problems